Citation Nr: 1105648	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-37 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.        

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from January 1955 to 
March 1961 and from February 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The Veteran requested a personal hearing 
before the Board on his October 2009 substantive appeal, however, 
he withdrew such request by letter dated in March 2010.  See 38 
C.F.R. § 20.702(e) (2010).

In September 2010, the Board remanded this case for additional 
development.  The purposes of this remand have been met and the 
case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral 
hearing loss began during active service as the result of in- 
service acoustic trauma.

2.  It is at least as likely as not that the Veteran's tinnitus 
is related to noise exposure during his active duty service.







CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, 
bilateral hearing loss was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2010).

2.  With application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for bilateral 
hearing loss and tinnitus.  Therefore, no further development is 
needed with regard to the Veteran's appeal.


II. Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  For certain chronic disorders, 
including sensorineural hearing loss, service connection may be 
granted if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1,000, 2,000, 
3,000, 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).

Service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Prinicpi, 3 Vet. App. 503, 505 (1992).  In such 
instances, a grant of service connection is warranted only when 
"all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  38 
C.F.R. § 3.303(d).  The United States Court of Appeals for 
Veterans' Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The Court explained that when audiometric test 
results do not meet the regularity requirements for establishing 
a "disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence that 
the current disability is causally related to service.  Id. at 
160.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

The Veteran had active military service from January 1955 to 
March 1961 and from February 1962 to December 1963.

In January 2009, the Veteran filed his initial claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.   At that time, he contended that both disorders were 
the result of exposure to a "high-pitched whin[ing]" noise 
emitted from the cooling fans for radio transmitters.  According 
to the Veteran, he was stationed on a radio relay site at the 
Bitburg Air Base (in Germany) in 1956 and operated radio 
transmitters in 24-hour-on/24-hour-off shifts.  He asserted that 
the fan noise would cause headaches and ringing in his ears, the 
latter of which had persisted to the present day.  Although he 
did not contend that he sought treatment for hearing problems 
during service, the Veteran stated that he was told he had "bad 
high frequency hearing loss" at his discharge examination in 
1961.  The Veteran maintained that he continued to experience 
bilateral hearing loss after his discharge.      

The Veteran's separation documents reflect that he was stationed 
in Bitburg, Germany when he reenlisted in March 1957; his Air 
Force Specialty Code was ground command equipment operator and 
repairman.  Such evidence tends to corroborate his lay assertions 
regarding noise exposure.  As for any medical evidence which 
supports his claims, the Agency of Original Jurisdiction (AOJ) 
attempted to obtain the Veteran's service treatment records in 
January 2009. Unfortunately, such records, along with the 
majority of the Veteran's service personnel records, were 
destroyed in a 1973 fire at the National Personnel Records Center 
(NPRC); thus, they are unavailable.  

In a case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation for 
VA to assist a veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Additionally, VA law and regulations provide that the VA has a 
duty to provide a medical examination and/or obtain a medical 
opinion when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).

In November 2010, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that during service, he 
worked 24-hour shifts where he was exposed to noises from high-
frequency transmitter fans which were constantly running.  In 
regard to post-service noise exposure, the Veteran indicated that 
he was exposed to limited occupational noise as a copier 
repairman and chicken farmer.  The audiological examination 
revealed that the Veteran had puretone air conduction threshold 
levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz as follows: 5, 20, 30, 85, and 85 decibels respectively, 
with a puretone average of 55 decibels.  In the left ear for the 
same frequencies, he had puretone air conduction threshold levels 
of 5, 10, 30, 85, and 95 decibels, with a puretone average of 55 
decibels.  Speech discrimination percentages were 100 percent, 
bilaterally.  In regard to a diagnosis, the examiner stated that 
testing for the right ear revealed a mild sensorineural hearing 
loss at 2,000 Hertz dropping to a severe sensorineural hearing 
loss at 3,000 to 8,000 Hertz.  In addition, testing for the left 
ear revealed a mild sensorineural hearing loss at 2,000 Hertz 
dropping to a severe to profound sensorineural hearing loss at 
3,000 to 8,000 Hertz.  Word recognition scores were excellent, 
bilaterally.  The examiner also noted that the Veteran had 
tinnitus.  According to the examiner, after careful review of the 
Veteran's claims file, it was his opinion that it was at least as 
likely as not that the Veteran's bilateral hearing loss and 
tinnitus were contributed to and/or caused by his military 
service, given his reported history of noise exposure during such 
time.    

In light of the above, the evidence of record shows that the 
Veteran has a current bilateral hearing loss disability as 
defined by VA.  See 38 C.F.R. § 3.385.  The evidence of record 
further reflects that he has a current diagnosis of tinnitus.  
Thus, the pertinent question in this case is whether the 
Veteran's currently diagnosed bilateral hearing loss and tinnitus 
are related to his period of active service, specifically to his 
in-service noise exposure.  In this regard, the Board notes that 
in the November 2010 VA audiological evaluation, the examiner 
specifically opined that the Veteran's currently diagnosed 
bilateral hearing loss and tinnitus were related to his in-
service noise exposure.  This opinion supports, rather than 
opposes, the Veteran's contentions, and there is no contrary 
opinion of record.  Therefore, the examiner's nexus opinion 
supports the contended causal relationship.         

In the instant case, given that the Veteran's service treatment 
records are unavailable because of the 1973 fire at NPRC, there 
are no service records documenting any in-service bilateral 
hearing loss or tinnitus.  However, with respect to the Veteran's 
bilateral hearing loss, the Board finds that the Veteran offers a 
credible account that hearing loss of each of his ears began 
during service.  While the Veteran is not competent to diagnosis 
a hearing loss disability as defined by 38 C.F.R. § 3.385- such a 
diagnosis is made on the basis of a certified audiological 
examination- he is competent to report what comes to him through 
his senses, to include noticing some degree of hearing loss 
during service and the persistence and worsening of his hearing 
deficit thereafter.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the 
Veteran's statements provide credible evidence of continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  In addition, in 
regard to the Veteran's tinnitus, the evidence indicates that the 
Veteran first noticed tinnitus while he was in the military and 
had complaints since that time, thus indicating a continuity of 
symptomatology.  Id.  The Board finds that the Veteran's 
statements regarding when he noticed ringing in his ears and that 
such episodes have been recurrent ever since are credible and 
that he is competent to state that he has had such a symptom.  
See Charles, 16 Vet. App. at 370.   

In light of the above, given that the Veteran was exposed to 
acoustic trauma during service and that he has credibly noted the 
in-service onset of his hearing loss and tinnitus, and in 
consideration of the November 2010 medical opinion, the Board 
finds that the evidence is at least in relative equipoise as to 
whether there is a causal link between current diagnoses of 
bilateral hearing loss and tinnitus, and in-service acoustic 
trauma.  With application of the doctrine of reasonable doubt, 
service connection for bilateral hearing loss and tinnitus is 
warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.        

Entitlement to service connection for tinnitus is granted.  







____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


